Martin, J.,

delivered the opinion of the .court.
In this case the plaintiff charges in his petition, that being in the employment of the defendant to do certain carpenter’s work, and the latter being a merchant, had his store at a great distance from his dwelling house, and it being much exposed to depredations, he prevailed on the petitioner to go and sleep there of nights, for the protection and security of the house and its contents; that he did so, as requested, for a while without stipulating for any compensation ; but afterwards, the defendant agreed to keep, and save him harmless from any accidents or consequences injurious to himself, resulting from his responsible and exposed situation. He further states, that a murder, or homicide, was committed in the house while he continued his nightly watches, for which he was arrested and imprisoned on suspicion, from his peculiar situation; that the defendant repeated his former promises to indemnify and save him harmless from! loss and injury, the consequence of complying with the defendant’s repeated requests. The plaintiff further charges, that he was put to *252great cost ,and. expense to defend himself, and obtain his liberty, for which he seeks indemnity from the defendant.
made b/aparty to indemnify and person/who at sleeps at^and guards bis store °binding^iS’ and july aUto1011o-ive damages, suffi-expenses of a cutíonincuiTed by this person, in consequence of his acceding lo such promise.
On the trial before the jury, the plaintiff obtained a verdict hundred dollars against the defendant. From judgment rendered thereon, the latter appealed,
^ *s c^ear t^at t*ie promise made by the defendant, of an indemnification to the plaintiff, before he was apprised of the unfortunate and distressed situation in which the latter was placed, in consequence of his compliance with the request of the former, is binding on him. The damages, however, award-®d lo the plaintiff have appeared to this court as high. But f-h®1'6 is evidence in the record, that the sum thus allowed, was actually paid by the plaintiff to his lawyer for defending him against the criminal charge, against which he was indemnified. The jury have considered that he was entitled to recover this sum from the defendant, and their award, in this matter, must stand.
It is, therefore, ordered, adjudged and décreed, that the judgment be affirmed, with costs.